SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

981
KA 13-00821
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

WILLIAM RIVERA, DEFENDANT-APPELLANT.


J. SCOTT PORTER, SENECA FALLS, FOR DEFENDANT-APPELLANT.

BARRY PORSCH, DISTRICT ATTORNEY, WATERLOO, FOR RESPONDENT.


     Appeal from a judgment of the Seneca County Court (Dennis F.
Bender, J.), rendered November 5, 2012. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of a controlled
substance in the fifth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal sale of a controlled substance in
the fifth degree (Penal Law § 220.31). Contrary to defendant’s
contention, County Court properly refused to dismiss the indictment on
the grounds that his constitutional rights to a speedy trial and to
due process were violated (see generally People v Taranovich, 37 NY2d
442, 445). The court properly determined, following a hearing, that
the People established good cause for the 13-month preindictment delay
(see generally People v Singer, 44 NY2d 241, 254; People v Perez, 85
AD3d 1538, 1538-1539; People v Cody, 30 AD3d 1068, 1068-1069), and
that there was no “indication that the defense [was] impaired by
reason of the delay” (People v Vernace, 96 NY2d 886, 887; cf. People v
Romeo, 12 NY3d 51, 58, cert denied 558 US 817). We perceive no basis
to disturb the court’s determination that there was good cause for the
delay in the grand jury presentation, i.e., the undercover officer
involved in investigating defendant also was involved in another,
unrelated investigation in the rural area in which defendant resided
(see People v Lesiuk, 81 NY2d 485, 490-491), and, if the undercover
officer’s identity was revealed, both the safety of the undercover
officer and the success of the unrelated investigation could be
jeopardized.



Entered:   September 26, 2014                      Frances E. Cafarell
                                                   Clerk of the Court